Exhibit 10.1

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

Dated as of June 30, 2003

 

This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) by and among U.S. 
RESTAURANT PROPERTIES OPERATING L.P., a Delaware limited partnership (“USRP
Operating” or the “Principal Borrower”), USRP FUNDING 2002-A, L.P., a Texas
limited partnership (the “General SPE); collectively, with USRP Operating, the
“Borrower”), USRP MANAGING, INC., a Delaware corporation and the general partner
of USRP Operating, as a Guarantor (the “General Partner”), U.S. RESTAURANT
PROPERTIES, INC., a Maryland corporation, as a Guarantor (“USRP REIT”), the
Subsidiary Guarantors (as defined in the Credit Agreement referenced below), the
Lenders (as defined in the Credit Agreement), BANK OF AMERICA, N.A., as Agent
for the Lenders (in such capacity, the “Agent”) is an amendment to the terms set
forth in that certain $35,000,000 Credit Agreement dated as of May 31, 2002
among the Borrower, the General Partner, the Subsidiary Guarantors, the Agent,
the Lenders and Banc of America Securities LLC, as Sole Lead Arranger and Sole
Book Manager (in such capacity “BAS”), as amended or modified by the terms of
that certain letter agreement dated as of July 1, 2002 and that certain letter
agreement dated as of September, 2002, as further amended by that certain First
Amendment to Credit Agreement dated as of September, 2002, as further amended by
that certain Assignment of Account (Borrower Collateral Accounts), Agreement
Relating to Letters of Credit and Second Amendment to Credit Agreement dated as
of April 30, 2003 and as further amended by that certain Third Amendment to
Credit Agreement dated as of May 31, 2003 (collectively, as the same may have be
further amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”); capitalized terms used herein and not otherwise
defined shall have the meanings given to such terms in the Credit Agreement.

 

WHEREAS, the Borrower has requested and the Lenders and Administrative Agent
have agreed to amend the Credit Agreement on the terms and conditions set forth
herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged by the parties hereto, the parties hereto agree as follows:

 

1.             Amendments to Credit Agreement.

 

(a)           The following definitions to the following terms are hereby added
to Section 1.1 of the Credit Agreement in their proper alphabetical order:

 

““1998 Senior Notes” means the “Notes” issued in connection with (a) that
certain Note Purchase Agreement dated as of October 15, 1998 among USRP
Operating, the USRP REIT and the purchasers referenced therein and (b) all
documents, agreements or instruments executed in connection therewith (including
any amendments, restatements, supplements or modifications with respect to any
of the foregoing and any Indebtedness extending the maturity of, refunding,
refinancing or replacing, in whole or in part, any of the foregoing).”

 

““1998 Senior Note Obligations” means a collective reference to, without
duplication, all obligations and liabilities of USRP Operating and the USRP REIT
under or in connection with (a) the 1998 Senior Notes, (b) that certain Note
Purchase Agreement dated as of October 15, 1998 among USRP Operating, the USRP
REIT and the purchasers referenced therein, and (c) all other documents,
agreements or instruments executed in connection with any of the foregoing
(including any amendments, restatements, supplements or modifications with
respect to any of the foregoing and specifically including any obligations under
any Indebtedness extending the maturity of, refunding, refinancing or replacing,
in whole or in part, any of the foregoing).”

 

““Debt Issuance” means the issuance of any Indebtedness for borrowed money by
any Consolidated Party.”

 

--------------------------------------------------------------------------------


 

““Outstanding Amount” means (i) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Revolving Loans, as the case may be, occurring on
such date; (ii) with respect to any LOC Obligations on any date, the amount of
such LOC Obligations on such date after giving effect to any issuance of a
Letter of Credit occurring on such date and any other changes in the aggregate
amount of the LOC Obligations as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date; and (iii) with respect to any Derivative Exposure
Reserve on any date, the aggregate amount reserved pursuant to Section 2.3
hereof after giving effect to any increase or decrease thereof as of such date.”

 

““Preferred Stock” means, with respect to any Person, shares of Capital Stock in
such Person which are entitled to preference or priority over any other Capital
Stock in such Person in respect of the payment of dividends or distribution of
assets upon liquidation or both.”

 

““Total Outstandings” means the aggregate Outstanding Amount of (i) all
Revolving Loans; (ii) all L/C Obligations and (iii) all Derivative Exposure
Reserves.”

 

(b)          The terms “Extended Maturity Date” and “Initial Maturity Date”
contained in Section 1.1 of the Credit Agreement are hereby deleted in their
entirety.

 

(c)           The definitions of the terms “FFO Distribution Allowance”, “Fully
Satisfied”, “Maturity Date”, “Net Cash Proceeds”, “Revolving Commitment”,
“Revolving Committed Amount”, “Tangible Net Worth” and  “Total Liabilities”
contained in Section 1.1 of the Credit Agreement are hereby deleted in their
entirety and replaced, respectively, with the following:

 

““FFO Distribution Allowance” means, for each fiscal quarter of the Borrower, an
amount equal to 95% (or, for the fiscal quarters ending as of June 30, 2003 and
September 30, 2003, 97%) of FFO for such quarter, plus, to the extent not
otherwise distributed prior to commencement of the quarter for which such
calculation is being performed, 95% (or, for the fiscal quarters ending as of
June 30, 2003 and September 30, 2003, 97%) of FFO for the immediately preceding
three fiscal quarters.”

 

““Fully Satisfied” means, (a) with respect to the Credit Party Obligations as of
any date, that, as of such date, (i) all principal of and interest accrued to
such date which constitute Credit Party Obligations shall have been paid in full
in cash, (ii) all fees, expenses and other amounts then due and payable which
constitute Credit Party Obligations shall have been paid in full in cash,
(iii) all outstanding Letters of Credit shall have been (A) terminated,
(B) fully cash collateralized or (C) secured by one or more letters of credit on
terms and conditions, and with one or more financial institutions, reasonably
satisfactory to the Issuing Lender and (iv) the Commitments shall have expired
or been terminated in full and (b) with respect to the 1998 Senior Note
Obligations, that, as of such date, all principal of and interest accrued to
such date which constitute 1998 Senior Note Obligations shall have been paid in
full in cash and all fees, expenses and other amounts then due and payable which
constitute 1998 Senior Note Obligations shall have been paid in full in cash.”

 

““Maturity Date” shall have the meaning given to such term in Section 2.1(c)
hereof.”

 

““Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by any Consolidated Party in respect of any Asset
Disposition, Debt Issuance or Equity Issuance (as applicable), net of (a) direct
costs (including, without limitation, legal, accounting and investment banking
fees, and sales commissions), (b) taxes paid or payable as a result thereof and
(c) in the case of any Asset Disposition, the amount necessary to retire any
Indebtedness secured by a Lien on the related Property; it being understood that
“Net Cash Proceeds” shall include, without limitation, any cash or Cash
Equivalents received upon the sale or other disposition of any non-cash
consideration received by any such Consolidated Party in connection with any
such Asset Disposition, Debt Issuance or Equity Issuance.”

 

2

--------------------------------------------------------------------------------


 

““Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender in an aggregate principal amount as set forth on Schedule 1.1(a)
attached hereto, as such schedule may be modified in connection with any
assignment made in accordance with Section 11.3, as a result of the application
of Section 3.20 hereof or as a result of the application of Section 3.4 hereof.”

 

““Revolving Committed Amount” means $30,000,000.00, as such amount may be
adjusted pursuant to and in accordance with the terms of this Credit Agreement
(including, without limitation, pursuant to Sections 3.4 hereof).”

 

““Tangible Net Worth” means, as of any given calculation date, the sum of (a)
Total Tangible Assets, less (b) the sum of (i) Total Liabilities less (ii) the
aggregate of the amounts added to Total Liabilities pursuant to clauses (b) and
(d) of the definition thereof and in connection with proviso items (i) and
(ii)(A) and (C) contained in such definition.”

 

““Total Liabilities” means the sum of (a) total liabilities of the Consolidated
Parties on a consolidated basis, as determined in accordance with GAAP, plus (b)
an amount equal to the aggregate total liabilities, as determined in accordance
with GAAP, of each Minority Interest Entity multiplied by the respective
Minority Interest of each such entity plus (c) without duplication, the
Indebtedness of the Consolidated Parties on a consolidated basis plus (d)
without duplication, the aggregate of Indebtedness (including, without
limitation, all Contingent Obligations) of each Minority Interest Entity
multiplied by the respective Minority Interest of each such entity; provided,
that (i) in each case, all of the above amounts not otherwise adjusted to
account for Outside Interests shall be adjusted to deduct therefrom the pro rata
share of such amounts allocable to the Outside Interests (except to the extent
any Credit Party would be legally liable for the full amount of such
liabilities) and (ii) notwithstanding anything contained herein to the contrary,
“Total Liabilities” shall include, without duplication (A) all obligations of
any Consolidated Party (including, without limitation USRP/HCI Partnership 1,
L.P. to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Preferred Stock of USRP/HCI Partnership 1, L.P. or any entity in
which it owns any Capital Stock, valued, in the case of redeemable Preferred
Stock, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (B) the maximum amount that could be owed by
any Consolidated Party with respect to all of such Consolidated Party’s other
Preferred Stock and (C) the amount equal to (1) the maximum amount that could be
owed by any Minority Interest Entity with respect to such Minority Interest
Entity’s Preferred Stock, multiplied by (2) the respective Minority Interest of
each such entity.”

 

(d)          Schedule 1.1(a) attached to the Credit Agreement is hereby replaced
with the document attached as Exhibit A hereto.

 

(e)           Section 2.1(b)(i) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

“(i)          Notice of Borrowing.  The Borrower shall request a Revolving Loan
borrowing by written notice (or telephonic notice promptly confirmed in writing
in the form of a Notice of Borrowing) to the Agent not later than 11:00 A.M. 
(Charlotte, North Carolina time) on the Business Day prior to the date of the
requested borrowing in the case of Base Rate Loans, and on the third Business
Day prior to the date of the requested borrowing in the case of Eurodollar
Loans.  Each such request for borrowing shall be irrevocable and shall specify
(A) that a Revolving Loan is requested, (B) the date of the requested borrowing
(which shall be a Business Day), (C) the aggregate principal amount to be
borrowed, (D) whether the borrowing shall be comprised of Base Rate Loans,
Eurodollar Loans or a combination thereof, and if Eurodollar Loans are
requested, the Interest Period(s) therefor, and (E) that all conditions to such
borrowing contained herein (including those set forth in Section 5.2 hereof)
have been fully satisfied.  If the Borrower shall fail to specify in any such
Notice of Borrowing (I) an applicable Interest Period in the case of a
Eurodollar Loan, then such notice shall be deemed to be a request for an
Interest Period of one month, or (II) the type of Revolving Loan requested, then
such notice shall be deemed to be a request for a Base Rate Loan hereunder.  The
Agent shall give notice to each affected Lender promptly upon receipt of each
Notice of Borrowing pursuant to this Section 2.1(b)(i), the contents thereof and
each such Lender’s share of any borrowing to be made pursuant thereto.”

 

3

--------------------------------------------------------------------------------


 

(f)           Exhibit 2.1(b)(i) attached to the Credit Agreement is hereby
deleted in its entirety and replaced with the document attached hereto as
Exhibit B.

 

(g)          Section 2.1(c) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

“(c)         Repayment. The principal amount of all Revolving Loans and all
other amounts owed by the Borrower or any Credit Party hereunder or under any
Credit Document shall be due and payable in full May 31, 2004 (the “Maturity
Date”) unless accelerated sooner pursuant to the terms and conditions set forth
herein.”

 

(h)          The following Section 3.3(b)(i)(E) is hereby added to Section
3.3(b)(i) of the Credit Agreement immediately following Section 3.3(b)(i)(D)
thereof:

 

“(E)         Asset Dispositions; Equity Issuances; Debt Issuances.  Immediately
upon the receipt by any Consolidated Party of the proceeds from any Asset
Disposition, Equity Issuance or Debt Issuance occurring prior to September 30,
2003, the Borrower shall prepay the Credit Party Obligations in an aggregate
amount equal to 100% of the Net Cash Proceeds of such Asset Disposition, Equity
Issuance or Debt Issuance to the extent required pursuant to Section 7.15
hereof.”

 

(i)            Section 3.3(b)(ii) of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:

 

“(ii)         Application of Mandatory Prepayments.  All amounts required to be
paid pursuant to this Section 3.3(b) shall be applied as follows: (A) with
respect to all amounts prepaid pursuant to Section 3.3(b)(i)(A), (D) or (E), to
Revolving Loans and (after all Revolving Loans have been repaid) to a cash
collateral account in respect of LOC Obligations, (B) with respect to all
amounts prepaid pursuant to Section 3.3(b)(i)(B), to a cash collateral account
in respect of LOC Obligations and (C) with respect to all amounts prepaid
pursuant to Section 3.3(b)(i)(C), to a cash collateral account in respect of the
Borrower’s Aggregate Derivative Reserve Amount obligations.  Within the
parameters of the applications set forth above, prepayments shall be applied
first to Base Rate Loans and then to Eurodollar Loans in direct order of
Interest Period maturities.  All prepayments under this Section 3.3(b) shall be
subject to Section 3.12, but otherwise without premium or penalty, and shall be
accompanied by interest on the principal amount prepaid through the date of
prepayment.”

 

(j)            Section 3.4(b) of the Credit Agreement is hereby deleted in its
entirety and the following Sections 3.4(b) and (c) are hereby added to the
Credit Agreement immediately following Section 3.4(a) thereof:

 

“(k)         Mandatory Reduction of Revolving Committed Amount.  Notwithstanding
anything contained herein to the contrary, the Revolving Committed Amount shall,
on September 30, 2003, be automatically and immediately reduced to
$20,000,000.00 (and the Revolving Commitments will be reduced accordingly on a
pro rata basis).  The Borrower shall, concurrently with such reduction in the
Revolving Committed Amount, repay the Loans to the extent required in Section
3.3(b) hereof.

 

(c)           Maturity Date.  Except to the extent terminated sooner pursuant to
Sections 3.4(a) or (b) above or Section 9.2, the Revolving Commitments of the
Lenders and the LOC Commitment of the Issuing Lender shall automatically
terminate on the Maturity Date.”

 

(l)            Section 6.15 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

“6.15      Use of Loan Proceeds and Letters of Credit.

 

The Credit Parties have, during the term hereof, used all Loan proceeds and
Letters of Credit for the purposes required pursuant to Section 7.9 of this
Agreement and have not requested or received any Loan proceeds in violation of
Section 7.15 hereof.”

 

4

--------------------------------------------------------------------------------


 

(m)          The following Section 6.29 is hereby added to the Credit Agreement
immediately following Section 6.28 thereof:

 

“6.29      Tax Shelter Regulations.

 

Borrower does not intend to treat the Loans and related transactions as being a
“reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4).  In the event Borrower determines to take any action
inconsistent with such intention, it will promptly notify the Agent thereof.  If
Borrower so notifies the Agent, Borrower acknowledges that one or more of the
Lenders may treat its Loans as part of a transaction that is subject to Treasury
Regulation Section 301.6112-1, and such Lender or Lenders, as applicable, will
maintain the lists and other records required by such Treasury Regulation.”

 

(n)          The following Sections 7.1(n) and (o) are hereby added to the
Credit Agreement immediately following Section 7.1(m) thereof:

 

“(n)         Reportable Transactions.  Promptly after Borrower has notified
Agent of any intention by Borrower to treat Loans and related transactions as
being a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4), a duly completed copy of IRS Form 8886 or any successor form
(and Borrower hereby agrees that the Agent and each Lender may disclose to any
and all Persons, without limitation of any kind, any information with respect to
the “tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011-4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are provided to the Agent or such Lender relating to such tax treatment and tax
structure).

 

(o)           Refinancings/Extensions of 1998 Senior Note Obligations.  Prior to
the effectiveness of any refinancing or extension of the 1998 Senior Note
Obligations, a summary of the material terms and conditions thereof (including,
without limitation, details regarding the maturity and amount of such
obligations, as modified, any fees associated with such transaction and any
change in the rate of interest paid to or the return received by the holders of
such obligations) and any additional information or documents that may be
requested by the Agent in connection therewith.”

 

(o)          Section 7.9 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 


“7.9        USE OF LOAN PROCEEDS, LETTERS OF CREDIT AND DERIVATIVE EXPOSURE
RESERVE.

 

The proceeds of the Loans hereunder shall be used solely by the Borrower to
provide for working capital and general corporate purposes of the Borrower and
its Subsidiaries and the Letters of Credit shall be used only for or in
connection with appeal bonds, reimbursement obligations arising in connection
with surety and reclamation bonds, reinsurance, domestic or international trade
transactions and obligations not otherwise aforementioned relating to
transactions entered into by the applicable account party in the ordinary course
of business; provided, however, that, notwithstanding anything contained herein
or in any Credit Document to the contrary, (i) for the period commencing as of
June 30, 2003 and ending as of the date on which the 1998 Senior Note
Obligations are Fully Satisfied (or otherwise extended in accordance with
Section 9.1(p) hereof), the aggregate amount of Total Outstandings allocable to
Loan proceeds drawn and Letters of Credit issued for purposes other than the
repayment of the 1998 Senior Note Obligations shall not exceed $15,000,000 (it
being understood and agreed that, as of June 30, 2003, such aggregate amount of
Total Outstandings allocable to Loan proceeds drawn and Letters of Credit issued
for purposes other than the repayment of the 1998 Senior Note Obligations is
equal to $                ); and (ii) at all other times, the aggregate amount
of Total Outstandings allocable to Loan proceeds drawn and Letters of Credit
issued for purposes other than the repayment of the 1998 Senior Note Obligations
shall not exceed $20,000,000; provided, further, that for purposes of
calculating Total Outstandings allocable to Loan proceeds drawn and Letters of
Credit issued for purposes other than the repayment of the 1998 Senior Note
Obligations, all repayments of the Credit Party Obligations received following
June 30, 2003 shall be deemed to repay,

 

5

--------------------------------------------------------------------------------


 

first, Total Oustandings allocable to Loan proceeds drawn for the purpose of
repaying the 1998 Senior Note Obligations (if any) and, second, Total
Outstandings allocable to Loan proceeds drawn and Letters of Credit issued for
purposes other than the repayment of the 1998 Senior Note Obligations.  All
drawings of Loan proceeds and all Letter of Credit issuances hereunder shall be
certified by the chief financial officer of the Principal Borrower, in a manner
acceptable to Agent, as to their designated use.  Proceeds paid with respect to
the Derivative Exposure Reserve shall be used only in connection with the
Borrower’s exposure under BOA Derivative Instruments.  No proceeds of the Loans
shall be used to finance the purchase of “margin stock” as such term is defined
in Regulation U of the Federal Reserve Board or finance the acquisition of any
investments in commercial mortgage-backed securities.”

 

(p)          Section 7.11(a) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

“(a)         Leverage Ratio.  The Leverage Ratio, as of the last day of each
fiscal quarter of the Consolidated Parties (except the fiscal quarters ending as
of June 30, 2003 and September 30, 2003), shall be less than or equal to 0.70 to
1.0.  The Leverage Ratio, as of the last day of the fiscal quarters of the
Consolidated Parties ending as of June 30, 2003 and September 30, 2003, shall be
less than or equal to 0.73 to 1.0.”

 

(q)          The following sentence is hereby added to the end of Section 7.11
immediately following (but not included as part of) clause (f):

 

“For clarification purposes, the Credit Parties shall be permitted, in
determining compliance with the financial covenants set forth above in clauses
(a), (c), (d) and (f) of this Section 7.11, to round the results of the final
ratio calculations (but not calculations of any of other amounts used in
determining such ratios) to the nearest hundredth (.01).”

 

(r)           The following Section 7.15 is hereby added to the Credit Agreement
immediately following Section 7.14 thereof:

 

“7.15      Application of Certain Proceeds.

 

Notwithstanding anything contained herein to the contrary:

 

(a)           For the period commencing June 30, 2003 and ending as of September
30, 2003, 100% of the Net Cash Proceeds received by any Consolidated Party in
connection with any Asset Disposition, any Equity Issuance and any Debt Issuance
shall be immediately applied by such Consolidated Party in the following order
of priority:

 

(i) prior to the date on which 100% of the 1998 Senior Note Obligations are
Fully Satisfied, such Net Cash Proceeds shall be applied first, to the repayment
of the 1998 Senior Note Obligations and/or the Credit Party Obligations (with
the choice of application between the 1998 Senior Note Obligations and the
Credit Party Obligations to be in the discretion of the applicable Consolidated
Party) until each are Fully Satisfied and second, in the discretion of the
Borrower;

 

(ii) following the date on which 100% of the 1998 Senior Note Obligations are
Fully Satisfied, such Net Cash Proceeds shall be applied first, to the repayment
of the Credit Party Obligations to the extent the Credit Party Obligations are
in excess of $20,000,000 as of the date on which such Net Cash Proceeds are
received by the applicable Consolidated Party and second, as otherwise permitted
pursuant to the terms of this Agreement and the other Credit Documents.

 

(b)          The Borrower shall, on or prior to July 1, 2003, apply the
$15,200,000 in Net Cash Proceeds obtained by it in connection with that certain
preferred stock Equity Issuance on or about June 19, 2003 (which amount, the
Borrower hereby confirms, represents 100% of the Net Cash Proceeds derived from
such Equity Issuance) to the repayment of the 1998 Senior Note Obligations and
shall, immediately

 

6

--------------------------------------------------------------------------------


 

following the making of such prepayment, provide evidence of such repayment to
the Agent (such evidence to be in form and substance acceptable to the Agent).”

 

(s)           Section 9.1(c)(i) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

“(i)          default in the due performance or observance of any term, covenant
or agreement contained in Sections 7.2, 7.9, 7.11, 7.12 or 7.15 or Section 8;”

 

(t)           The following Section 9.1(p) is hereby added to the Credit
Agreement immediately following Section 9.1(o) thereof:

 

“(p)        there exists any default with respect to the 1998 Senior Notes or
any documents, agreements or instruments executed in connection therewith or any
portion of the 1998 Senior Note Obligations is not Fully Satisfied on or prior
to August 1, 2003 (regardless of whether the currently-effective maturities of
any such obligations are extended, refinanced or otherwise modified); provided
however, that it shall not be an Event of Default hereunder to the extent all of
the then-remaining 1998 Senior Note Obligations are, on or prior to August 1,
2003, extended or refinanced in amounts, pursuant to terms and conditions and
for time periods that are acceptable to the Agent in its absolute discretion;
provided, further, that (i) Agent’s acceptance of any refinancing or extension
of the 1998 Senior Note Obligations shall not be effective except to the extent
evidenced in a writing signed by Agent and (ii) notwithstanding the foregoing,
the Agent shall be deemed to have approved of any refinancing(s) or extension(s)
of the 1998 Senior Note Obligations to the extent that (A) the aggregate amount
of the 1998 Senior Note Obligations refinanced or extended pursuant to such
refinancing(s) or extension(s) is equal to or less than $5,000,000, (B) such
refinancing or extension does not cause the maturity of such refinanced or
extended 1998 Senior Note Obligations to extend beyond September 30, 2003 and
(C) the terms and conditions of such refinancing or extension are disclosed to
the Agent prior to the effectiveness thereof in accordance with Section 7.1(o)
hereof.”

 

(u)          The Agent’s addresses for notice under the Credit Agreement set
forth in Section 11.1 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

“If to the Agent (for credit-related matters):

Matthew W. Sadler

 

Vice President

 

Global Portfolio Management, Real Estate

 

Bank of America, N.A.

 

231 South LaSalle Street

 

M/C:  IL1-231-10-35

 

Chicago, IL  60697

 

Phone:  (312) 828-7107

 

Fax:  (312) 974-4970

 

E-mail:  matthew.w.sadler@bankofamerica.com

 

 

If to the Agent (for administrative matters):

Charlene E. Wright-Jones

 

Assistant Vice President

 

Bank of America, N.A.

 

231 South LaSalle Street

 

Mail code:  IL1-231-10-30

 

Chicago, IL 60697

 

Phone:  312-828-4160

 

Fax:  312-828-3950

 

E-mail:  charlene.wright-jones@bankofamerica.com”

 

(v)          The following sentence is hereby added to the end of Section 11.14
of the Credit Agreement:

 

7

--------------------------------------------------------------------------------


 

“Notwithstanding anything herein to the contrary, the “information” to be held
confidential by Lender Parties pursuant to this Section 11.14 shall not include,
and each Lender Party may disclose to any and all Persons, without limitation of
any kind, any information with respect to the “tax treatment” and “tax
structure” (in each case, within the meaning of Treasury Regulation Section
1.6011-4) of the transactions contemplated hereby and all materials of any kind
(including opinions or other tax analyses) that are provided to such Lender
Party relating to such tax treatment and tax structure; provided that with
respect to any document or similar item that in either case contains information
concerning the tax treatment or tax structure of the transaction as well as
other information, this sentence shall only apply to such portions of the
document or similar item that relate to the tax treatment or tax structure of
the Loans, Letters of Credit and transactions contemplated hereby.”

 

2.             Reaffirmation of Representations.  The Borrower, General Partner
and each of the other Guarantors hereby repeat and reaffirm all representations
and warranties (as modified, supplemented or amended herein) made by such party
to the Agent and the Lenders in the Credit Agreement and the other Credit
Documents to which it is a party on and as of the date hereof (or, if any
representation and warranty expressly relates to an earlier date, on and as of
such earlier date) with the same force and effect as if such representations and
warranties were set forth in this Agreement in full.  Each of the undersigned
Credit Parties hereby acknowledges and consents to the terms, conditions and
revisions set forth in this Agreement.

 

3.             Reaffirmation of Guaranty. The General Partner and each of the
other Guarantors hereby each reaffirm their continuing guaranty obligations to
the Agent and the Lenders under the Credit Agreement and agree that the
transactions contemplated by this Agreement shall not in any way affect the
validity and enforceability of their respective guaranties or the Credit
Agreement or reduce, impair or discharge their obligations thereunder.

 

4.             Conditions Precedent.  The effectiveness of this Agreement is
subject to receipt by the Agent of each of the following, each in form and
substance satisfactory to the Agent:

 

(a)           a counterpart of this Agreement duly executed by each of the
parties listed in the preamble hereof;

 

(b)          payment by Borrower of all outstanding fees and expenses of the
Agent, the Issuing Lender, the Collateral Agent, each Lender and the Agent’s,
Issuing Lender’s, Collateral Agent’s and Lenders’ counsel (if any) incurred in
connection with the preparation of this Agreement and all other fees and
expenses relating to the preparation, execution and delivery of this Agreement
or otherwise related to the Credit Agreement or the Credit Documents which are
due and payable on the date hereof or as of the date of the applicable advance,
including, without limitation, payment to the Agent, Issuing Lender, Collateral
Agent and the Lenders of attorneys’ fees, consultants’ fees, travel expenses,
all fees and expenses associated with prior transactions entered into or
contemplated by and between Borrower and the Agent, Collateral Agent, Issuing
Lender and/or the Lenders and all other fees and expenses due and then-owing
from the Borrower to the such Persons pursuant to the terms hereof and the
Credit Documents; and

 

(c)           such other documents, instruments and agreements as the Agent may
reasonably request.

 

5.             Additional Representations.  The Borrower, General Partner and
each of the other Guarantors collectively represent and warrant to the Agent and
the Lenders that:

 

(a)           Authorization.  The Borrower, General Partner and each other
Guarantor, respectively, has the right and power and has obtained all
authorizations necessary to execute and deliver this Agreement and to perform
its respective obligations hereunder and under the Credit Agreement, as amended
by this Agreement, in accordance with their respective terms.  This Agreement
has been duly executed and delivered by a duly authorized officers of the
Borrower, General Partner and each other Guarantor, respectively, and each of
this Agreement and the Credit Agreement, as amended by this Agreement, is a
legal, valid and binding obligation of the Borrower, General Partner and each
other Guarantor (each as applicable), enforceable against the Borrower, General
Partner and each other Guarantor (each as applicable) in accordance with its
respective terms, except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
contained herein or therein may be limited by equitable principles generally.

 

8

--------------------------------------------------------------------------------


 

 

 

(b)          Compliance with Laws, etc.  The execution and delivery by the
Borrower, General Partner and the other Guarantors of this Agreement and the
performance by the Borrower, General Partner and/or the other Guarantors of this
Agreement and the Credit Agreement, as amended by this Agreement, in accordance
with their respective terms, does not and will not, by the passage of time, the
giving of notice or otherwise: (i) require any Governmental Approval or violate
any Applicable Law (including all Environmental Laws) relating to the Borrower,
General Partner, any of the other Guarantors or any other Consolidated Party;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of the Borrower, General Partner, any of the other
Guarantors or any other Consolidated Party, or any indenture, agreement/or other
instrument to which the Borrower, General Partner, any of the other Guarantors
or any other Consolidated Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by the Borrower, General Partner, any other Guarantor or any
other Consolidated Party other than in favor of the Agent for the benefit of the
Lenders; and

 

(c)           No Default.  No Default or Event of Default has occurred and is
continuing as of the date hereof nor will exist immediately after giving effect
to this Agreement.

 

6.             Waivers; Delays; Omissions.  No waiver by Lenders of any default
shall be deemed to be a waiver of any other subsequent default, nor shall any
such waiver by Lenders be deemed to be a continuing waiver.  No delay or
omission by Lenders in exercising any right or power hereunder, or under any
other writings executed by Assignor or any obligor as security for or in
connection with the Credit Party Obligations, shall impair any such right or
power or be construed as a waiver thereof or any acquiescence therein, nor shall
any single or partial exercise of any such right or power preclude other or
further exercise thereof, or the exercise of any other right or power of Lenders
hereunder or under such other writings.

 

7.             Maximum Applicable Interest Rates.  No provision herein or in any
promissory note, instrument, or any other document, instrument or agreement
evidencing the Credit Party Obligations shall require the payment or permit the
collection of interest in excess of the maximum permitted by law. If any excess
of interest in such respect is provided for herein or in any such promissory
note, instrument, or any other document, instrument or agreement, the provisions
of this paragraph shall govern, and no obligor shall be obligated to pay the
amount of such interest to the extent that it is in excess of the amount
permitted by law. The intention of the parties being to conform strictly to the
usury laws now in force, all promissory notes, instruments, and other documents,
instruments or agreements evidencing the Credit Party Obligations shall be held
subject to reduction to the amount allowed under said usury laws as now or
hereafter construed by the courts having jurisdiction.

 

8.             Default.  The failure of the Borrower or any of the Guarantors to
perform any of their respective obligations under this Agreement or the material
falsity of any representation or warranty made herein shall, at the option of
the Agent and/or Lenders (as determined in accordance with the Credit Agreement)
after expiration of any applicable cure period, constitute an Event of Default
under the Credit Documents.

 

9.             GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE
TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

10.          Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.   No Credit Party shall transfer or assign any of their respective
rights or obligations hereunder without the prior written consent of the Agent.

 

11.          Certain References.  Each reference to the Credit Agreement in any
of the Credit Documents shall be deemed to be a reference to the Credit
Agreement as amended by this Agreement.

 

12.          Expenses; Opinion.  The Borrower shall reimburse the Collateral
Agent, Issuing Lender, Agent and Lenders upon demand for all reasonable costs
and expenses (including reasonable attorneys’ fees) incurred by the such Persons
in connection with the preparation, negotiation and execution of this Agreement
and the other

 

9

--------------------------------------------------------------------------------


 

agreements and documents executed and delivered in connection herewith. 
Additionally, the Borrower shall deliver, within thirty (30) days of the date
hereof, a legal opinion from counsel to the Credit Parties concerning (a) the
due authorization, execution, delivery and enforceability of this Agreement and
the Credit Agreement, as amended to date and (b) such other matters as may be
reasonably requested by the Agent, in each case in form and substance acceptable
to the Agent.

 

13.          Release.  Each Credit Party hereby represents and warrants that it
has no claims, counterclaims, offsets, or defenses to any of the Credit
Documents, or to the performance of their respective obligations thereunder and,
in consideration of the Lenders’ and Agent’s willingness to grant the amendment
referenced herein, hereby releases the Issuing Lender, Agent, the Collateral
Agent, the Lenders, BAS, and each of their respective officers, employees,
representatives, agents, counsel and directors from any and all actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, now known or unknown, suspected or unsuspected to the
extent that any of the foregoing arises from any action or failure to act on or
prior to the date hereof.

 

14.          Effect.  Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Credit Documents remain in full
force and effect.  The amendments contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein.

 

15.          No Novation. The parties hereto intend this Agreement to evidence
the amendments to the terms of the existing indebtedness of the Borrower and
Guarantors to the Lenders as specifically set forth herein and do not intend for
such amendments to constitute a novation in any manner whatsoever.

 

16.          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK - SIGNATURE PAGE(S) FOLLOW(S)]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date hereof.

 

 

PRINCIPAL BORROWER:

U.S.  RESTAURANT  PROPERTIES OPERATING, L.P.

 

 

 

 

By:  USRP MANAGING, INC.

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

GENERAL SPE:

 

 

 

USRP FUNDING 2002-A, L.P.

 

 

 

 

By:  USRP (SFGP) 2, LLC

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

GENERAL PARTNER:

 

 

 

USRP MANAGING, INC.

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

USRP REIT:

 

 

 

U.S.  RESTAURANT PROPERTIES, INC.

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

SUBSIDIARY
GUARANTORS:

 

 

 

ARKANSAS RESTAURANTS #10, L.P.,

 

a Texas limited partnership

 

 

 

 

 

 

 

By: North American Restaurant Management, Inc.

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

11

--------------------------------------------------------------------------------


 

 

RESTAURANT PROPERTY PARTNERS, L.P.,

 

a Texas limited partnership

 

 

 

 

 

 

 

By: Restaurant Funding, Inc

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

SOUTHEAST FAST-FOOD PARTNERS, L.P.,

 

a Texas limited partnership

 

 

 

 

 

 

 

 

 

By: Bulldog Management, Inc.

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (66), LTD.,

 

a Texas limited partnership

 

 

 

 

 

 

 

 

By: USRP GP1, LLC

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (FAIN 10), L.P.,

 

a Texas limited partnership

 

 

 

 

 

 

 

 

By: USRP GP5, LLC

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

:

 

 

12

--------------------------------------------------------------------------------


 

 

USRP (KATY), L.P.,

 

a Texas limited partnership

 

 

 

 

 

 

By: USRP GP8, LLC

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (LAVID), L.P.,

 

 

a Texas limited partnership

 

 

 

 

 

 

 

By: USRP GP, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (PAC), L.P.,

 

 

a Texas limited partnership

 

 

 

 

 

 

 

By: USRP (Cap), Inc.

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (QUEST), L.P.,

 

 

a Texas limited partnership

 

 

 

 

 

 

 

By: USRP GP4, LLC

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

13

--------------------------------------------------------------------------------


 

 

USRP (SAN ANTONIO), LTD.,

 

a Texas limited partnership

 

 

 

 

 

 

 

 

 

By: USRP GP, LLC

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (T&C), L.P.,

 

 

a Texas limited partnership

 

 

 

 

 

 

 

 

 

By: USRP GP3, LLC

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

BULLDOG MANAGEMENT, INC.

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

NORTH AMERICAN RESTAURANT MANAGEMENT,
INC.,

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

RESTAURANT FUNDING, INC.

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

14

--------------------------------------------------------------------------------


 

 

PINNACLE RESTAURANT GROUP, LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (ACQUISITION), LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (BC), LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (BILL), LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (BOB), LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

15

--------------------------------------------------------------------------------


 

 

USRP (CAL), LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (CAP), INC.

 

a Texas corporation

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (CARROLL), LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (CENTRAL AVENUE), LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (CHRIS), LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

16

--------------------------------------------------------------------------------


 

 

USRP (DEEDEE), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (DON), LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (FINANCE), LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (FRED), LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (GANT1), LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

17

--------------------------------------------------------------------------------


 

 

USRP (GANT2), LLC,

 

a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (GOLD), LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP GP, LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP GP1, LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP GP3, LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

18

--------------------------------------------------------------------------------


 

 

USRP GP4, LLC,

 

 

a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP GP5, LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP GP8, LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (ILLINOIS), LLC,

 

a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (JENNIFER), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (JONES), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

19

--------------------------------------------------------------------------------


 

 

USRP (JV2), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (MANAGER), LLC,

 

a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (MIDON), LLC,

 

a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (MINNESOTA), LLC,

 

a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (MISSOURI), LLC,

 

a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (MOLLY), LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

20

--------------------------------------------------------------------------------


 

 

USRP (PALMA), LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (PAT), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (POPEYE’S), LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (RIBBIT), LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (SARAH), LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (ST.  LOUIS), LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

21

--------------------------------------------------------------------------------


 

 

USRP (STEVE), LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (SUSI), LLC,

 

a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (SYBRA), LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (VALERIE), LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

FUEL SUPPLY, INC.

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

PINNACLE RESTAURANT GROUP II, LLC

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (CAROLINA), LTD.

 

 

 

 

By:

Restaurant Acquisition Corp.

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

22

--------------------------------------------------------------------------------


 

 

USRP (LINCOLN), LTD.

 

 

 

 

By:

Restaurant Acquisition Corp.

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

USRP (NORMAN), LTD.

 

 

 

 

By:

Restaurant Acquisition Corp.

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

USRP (WEST VIRGINIA) PARTNERS, L.P.

 

 

 

By:

USRP Renovation Corp.

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

U.S. RESTAURANT PROPERTIES DEVELOPMENT, L.P.

 

 

 

 

 

 

By:  Restaurant Contractor Corp.

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

RESTAURANT RENOVATION PARTNERS, L.P.

 

 

 

 

 

 

By: Restaurant Acquisition Corp.

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

RESTAURANT ACQUISITION CORP.

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

RESTAURANT CONTRACTOR CORP.

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

23

--------------------------------------------------------------------------------


 

 

USRP RENOVATION CORP.

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

[remainder of page left intentionally blank – additional signature page to
follow]

 

24

--------------------------------------------------------------------------------


 

AGENT/ISSUING LENDER/LENDER/COLLATERAL AGENT:

 

 

BANK OF AMERICA, N.A., in its capacity as Agent,
Issuing Lender, sole Lender and Collateral Agent

 

 

By:

 

 

Name:

 

 

Title:

 

 

25

--------------------------------------------------------------------------------


 

EXHIBIT A

TO FOURTH AMENDMENT

 

Schedule 1.1(a)

 

Revolving Commitments

 

 

Lender

 

Revolving Committed Amount

 

Revolving Commitment Percentage

 

1. Bank of America, N.A.

 

$

30,000,000

 

100.00

%

Totals:

 

$

30,000,000

 

100.00

%

 

26

--------------------------------------------------------------------------------


 

EXHIBIT B

TO FOURTH AMENDMENT

 

Exhibit 2.1(b)(i)

 

FORM OF NOTICE OF BORROWING

 

Charlene E. Wright-Jones

Assistant Vice President

Bank of America, N.A.

231 South LaSalle Street

Mail code:  IL1-231-10-30

Chicago, IL 60697

Phone:  312-828-4160

Fax:  312-828-3950

E-mail:  charlene.wright-jones@bankofamerica.com

 

Ladies and Gentlemen:

 

The undersigned, U.S.  RESTAURANT  PROPERTIES OPERATING, L.P., as the Principal
Borrower thereunder (the “Borrower”), refers to the Credit Agreement dated as of
May 31, 2002 (as amended, modified, restated or supplemented from time to time,
the “Credit Agreement”), among the Borrower, the Guarantors, the Lenders and
Bank of America, N.A., as Agent.  Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.  The Borrower hereby gives notice pursuant to Section 2.1 of
the Credit Agreement that it requests a Revolving Loan advance under the Credit
Agreement, and in connection therewith sets forth below the terms on which such
Loan advance is requested to be made:

 

[(A)

 

Date of Borrowing (which is a Business Day)

 

]*

 

 

 

 

 

[(B)

 

Principal Amount of Borrowing

 

]*

 

 

 

 

 

(C)

 

Interest rate basis

 

 

 

 

 

 

 

(D)

 

Interest Period and the last day thereof

 

 

 

 

 

 

 

(E)

 

Purpose of borrowing (check one):

 

 

 

 

 

 

 

 

 

 

working capital other than repayment of 1998

 

 

 

 

 

Senior Note Obligations

 

 

 

 

 

 

 

 

 

 

repayment of 1998 Senior Note Obligations

 

 

 

 

 

 

 

(F)

 

Current aggregate amount of Total Outstandings allocable to Loan proceeds drawn
and Letters of Credit issued for purposes other than the repayment of the 1998
Senior Note Obligations (including requested advance):

 

$

 

 

 

 

 

 

(G)

 

Current aggregate amount of Total Outstandings allocable to Loan proceeds drawn
and Letters of Credit issued for the purpose of  repaying the 1998 Senior Note
Obligations (including requested advance):

 

$

 

 

27

--------------------------------------------------------------------------------


 

In accordance with the requirements of Section 5.2, the Borrower hereby
reaffirms the representations and warranties set forth in the Credit Agreement
as provided in clause (b) of such Section, and confirms that the matters
referenced in clauses (c), (d) and (e) of such Section, are true and correct. 
The Borrower hereby covenants and agrees to use the proceeds of the borrowing
requested above solely for those purposes expressly permitted pursuant to
Sections 6.15 and 7.9 of the Credit Agreement.

 

 

U.S.  RESTAURANT  PROPERTIES OPERATING, L.P.,

 

 

as Principal Borrower

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

Name:

 

Stacy M. Riffe

 

 

Title:

 

Chief Financial Officer

 

 

28

--------------------------------------------------------------------------------